DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/052,429. The preliminary amendment filed on November 2, 2020 has been entered. Claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2020 has been considered by the examiner.

Drawings
The drawings received on November 2, 2020 are acceptable.

Allowable Subject Matter
Claims 1-5 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 2017/0009822 A1 (Oguri) is the closest prior art and discloses a motor in Fig. 1 comprising: a motor unit (1) and a clutch (3) comprising an annular clutch housing (31); a drive-side rotation body (shaft coupling portion 41) configured to be driven to rotate; a driven-side rotation body (driven rotor 35) to which rotational drive force is transmitted from the drive-side rotation body; a rolling element (34) arranged between an inner circumferential surface of the clutch housing and the driven-side rotation body. When the drive-side rotation body is driven to rotate, the rolling element rotates together with the drive-side rotation body about a rotation axis of the drive-side rotation body, and when the drive-side rotation body is not driven to rotate, the rolling element is held between the inner circumferential surface (Sa) of the clutch housing and the driven-side rotation body and hampers rotation of the driven-side rotation body. A support member (33) holds the rolling element between the inner circumferential surface of the clutch housing and the driven-side rotation body and rotates together with the drive-side rotation body about the rotation axis of the drive-side rotation body. Grease is located in a grease accommodation space (S) between the inner circumferential surface of the clutch housing and the rolling element. 
Neither Oguri nor any of the prior art discloses the specified guide arranged together with the remainder of the recited structure in the manner set forth in independent claim 1, in particular “wherein the support member includes a guide arranged on a distal surface of the support member,-3-New U.S. Patent Application when the grease is unevenly applied to the inner circumferential surface of the clutch housing, the guide is configured to guide the grease to be evenly applied to the inner circumferential surface of the clutch housing when inserted into the clutch housing.” There is no apparent motivation which would have led the person of ordinary skill in the art to modify the apparatus of Oguri to include the claimed guide. 
Claims 2-4 depend from claim 1.
Regarding claim 5, the prior art does not disclose or render obvious a method for manufacturing a clutch including the steps of applying the grease and inserting the support member, in particular “applying the grease to a basal side of the inner circumferential surface of the clutch housing; and after the applying, inserting the support member into the clutch housing, thereby spreading the grease to a distal side of the inner circumferential surface of the clutch housing.” 
Oguri describes a method for manufacturing a clutch in paragraphs [0063]-[0068] which includes first inserting the support 33 into the clutch housing 31 (paragraph [0065], and then applying grease to the portion of the inner circumferential surface of the clutch housing that is closer to the fixing flange than the reinforcement portions, and on the axial end surfaces of the reinforcement portions 63 that are closer to the fixing flange 31a (paragraph [0066]). When the coupling member 32 is subsequently inserted into the grease accommodation portion S and the roller release units 48 are inserted into the clutch housing 31, the grease arranged on the reinforcement portions 63 and the grease applied to the inner circumferential surface of the clutch housing 31 is introduced to the accommodation groove 49 of each roller release unit 48 from the distal end of the roller release unit 48 coupling member 32 (paragraph [0067]). There is no apparent rationale that would have led the person of ordinary skill in the art to manufacture a clutch in the presently claimed manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,708,125 B2 discloses a clutch including comprising an annular clutch housing (31); a drive-side rotation body (32); a driven-side rotation body (35); a rolling element (34); and a support member (33). 
US 2019/0331175 A1 discloses a clutch including comprising an annular clutch housing (31); a drive-side rotation body (32); a driven-side rotation body (35); a rolling element (34); and a support member (33).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656